Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 1 of 42




                                               MJ20-260
                Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 2 of 42




 1                            AFFIDAVIT OF SHAWNA MCCANN
 2 STATE OF WASHINGTON                   )
                                         )      ss
 3
     COUNTY OF KING                      )
 4
 5         I, Shawna McCann, a Special Agent with the Federal Bureau of Investigation,
 6 Seattle, Washington, being first duly sworn, hereby depose and state as follows:
 7                                       INTRODUCTION
 8         1.       This Affidavit is being submitted pursuant to Federal Rule of Criminal
 9 Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) in support of an Application to obtain a
10 search warrant authorizing Facebook to disclose to the government records and other
11 information in its possession, pertaining to the subscriber or customer associated with the
12 following Facebook account, as further described in Attachment A incorporated herein:
13                  “Kevin Gipson,” with the Facebook ID number: 100007962215437, and
14                  URL: https://www.facebook.com/kevin.gipson.5439, believed to be used
                    by KEVIN GIPSON (hereinafter, Subject Account 5).
15
16         2.       The requested information pertaining to Subject Account 5 is stored at a
17 premises owned, maintained, controlled, or operated by Facebook, a social networking
18 company headquartered in Menlo Park, California. Upon receipt of the information
19 described in Section I of Attachment B, government-authorized persons will review that
20 information to locate the items described in Section II of Attachment B.
21         3.       Based on my training and experience and the facts as set forth in this
22 Affidavit, there is probable cause to believe that violations of Title 21, United States
23 Code, Sections 841 (Distribution of Controlled Substances), 846 (Conspiracy), and
24 843(b) (Use of Communication Facility to Facilitate Controlled Substance Offense) have
25 been committed, are being committed, and will be committed by Michael Walker and his
26 associates, including KEVIN GIPSON, in furtherance of the Michael Walker Drug
27 Trafficking Organization (DTO). There is also probable cause to believe that Michael
28 Walker, KEVIN GIPSON, and other members of the DTO are using Facebook and
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 1                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 3 of 42




 1 Facebook Messenger, including Subject Account 5, in furtherance of these crimes and
 2 will constitute evidence of those criminal violations. As such, there is probable cause to
 3 search the information described in Attachment A, for evidence, instrumentalities, or
 4 contraband of these crimes, as described in Attachment B. Obtaining the information
 5 sought in this Affidavit is necessary to further the investigation into these offenses.
 6                                   AGENT BACKGROUND
 7          4.     I am employed as a Special Agent (SA) with the Federal Bureau of
 8 Investigation (FBI) and have been employed with the FBI since September 2017. I am
 9 currently assigned to the Seattle Field Division where I am a member of the violent
10 crime, gang, and Transnational Organized Crime – Western Hemisphere squad. In this
11 capacity, I investigate, inter alia, violations of the Controlled Substance Act, Title 21,
12 United States Code, Section 801 et seq., and related offenses. I have received specialized
13 training in the enforcement and investigation of the Controlled Substance Act. I have
14 received over 400 hours of classroom training including, but not limited to, drug
15 identification, drug interdiction, money laundering techniques and schemes, smuggling,
16 and the investigation of individuals and/or organizations involved in the illegal
17 possession, possession for sale, sales, importation, smuggling, manufacturing, and
18 trafficking of controlled substances.
19          5.     In my role as a Special Agent for the FBI, I have participated in narcotics
20 investigations (e.g., heroin, cocaine, marijuana, and methamphetamine) that have resulted
21 in the arrest of individuals and the seizure of illicit narcotics and/or narcotics-related
22 evidence and the forfeiture of narcotics-related assets. I have been involved in the service
23 of federal and state search warrants as part of these investigations. I have encountered
24 and have become familiar with various tools, methods, trends, paraphernalia, and related
25 articles utilized by various traffickers in their efforts to import, export, conceal, and
26 distribute controlled substances. I am also familiar with the manner in which drug
27 traffickers use telephones, often cellular telephones, to conduct their unlawful operations,
28 and how they code their conversations to disguise their unlawful activities. I am also
     USAO 2019R01083                                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 2                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 4 of 42




 1 familiar with the various methods of packaging, delivering, transferring, and laundering
 2 drug proceeds. Additionally, through my training and experience, I can identify illegal
 3 drugs by sight, odor, and texture.
 4          6.       I have also worked on drug investigations involving the use of court-
 5 authorized wiretaps under Title III. In that capacity, I have had the opportunity to
 6 monitor, listen to, and review transcripts and line sheets (prepared by linguists)
 7 documenting the content of hundreds of intercepted conversations involving the
 8 trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
 9 used some form of code to attempt to thwart law enforcement detection. I have also
10 interviewed defendants at the time of their arrest and have debriefed, spoken with, and/or
11 interviewed numerous drug dealers or confidential sources (informants) at proffer and
12 field interviews who were experienced in speaking in coded conversation over the
13 telephone. From these interviews, and also from discussions with other experienced
14 agents, I have gained knowledge regarding the various methods, techniques, codes,
15 and/or jargon used by drug traffickers in the course of their criminal activities, including
16 their use of firearms to protect their narcotics-related activities and of cellular telephones
17 and other electronic means to facilitate communications while avoiding law enforcement
18 scrutiny.
19          7.       I have written affidavits in support of court-authorized federal warrants and
20 orders in the Western District of Washington for GPS tracking of telephones, Pen
21 Register/Trap and Trace, and search warrants. Additionally, I have testified in grand jury
22 proceedings, written investigative reports, and conducted and participated in numerous
23 interviews of drug traffickers of various roles within drug organizations, which has
24 provided me with a greater understanding of the methods by which drug trafficking
25 organizations operate.
26          8.       I am an investigative law enforcement officer of the United States within
27 the meaning of 18 U.S.C. § 2510(7). As such, I am empowered to conduct investigations
28
     USAO 2019R01083                                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 3                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 5 of 42




 1 of, and to make arrests for, violations of the Controlled Substance Act, Title 21, United
 2 States Code, Section 801 et seq., and related offenses.
 3         9.     The facts set forth in this Affidavit are based on my own personal
 4 knowledge; knowledge obtained from other individuals during my participation in this
 5 investigation, including other law enforcement personnel; review of documents and
 6 records related to this investigation; communications with others who have personal
 7 knowledge of the events and circumstances described herein; and information gained
 8 through my training and experience. Because this Affidavit is submitted for the limited
 9 purpose of establishing probable cause in support of the Application for a search warrant,
10 it does not set forth each and every fact that I or others have learned during the course of
11 this investigation.
12                                     APPLICABLE LAW
13         10.    Title 21, United States Code, Section 841 provides for criminal penalties
14 for the distribution of, and possession with intent to distribute, controlled substances.
15 Title 21, United States Code, Section 846 provides for criminal penalties for those who
16 conspire to commit these acts. In addition, Title 21, United States Code, Section 843(b)
17 makes it a felony offense to use a communications facility (including cellular telephones)
18 to facilitate a controlled substance offense.
19               KNOWLEDGE BASED ON TRAINING AND EXPERIENCE
20         11.    I have knowledge about Facebook based on my own training and
21 experience, other investigations I have worked on, consulting with other agents, research
22 on publicly available websites for Facebook, and Department of Justice materials that
23 document the services that these companies provide and what data they retain.
24         12.    Based upon my training, experience, and conversations with other
25 experienced officers and agents, I know that:
26                a.      Drug dealers use cellular telephones as tools or instrumentalities in
27         committing their criminal activities. They use them to maintain contact with their
28         suppliers, distributors, and customers. They prefer cellular telephones because,
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 4                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 6 of 42




1         first, they can be purchased without the location and personal information that
2         land lines require. Second, they can be easily carried to permit the user maximum
3         flexibility in meeting associates, avoiding police surveillance, and traveling to
4         obtain or distribute drugs. Third, they can be passed between members of a drug
5         conspiracy to allow substitution when one member leaves the area temporarily.
6         Since cellular phone use became widespread, every drug dealer I have contacted
7         has used one or more cellular telephone for his or her drug business.
8                b.      I also know that it is common for drug traffickers to retain in their
9         possession phones that they previously used, but have discontinued actively using,
10        for their drug trafficking business.
11               c.     Based on my training and experience, the data maintained in a
12        cellular telephone used by a drug dealer is evidence of a crime or crimes. This
13        includes the assigned number to the cellular telephone (known as the mobile
14        directory number or MDN), and the identifying telephone serial number
15        (Electronic Serial Number or ESN), (Mobile Identification Number or MIN),
16        (International Mobile Subscriber Identity or IMSI), or (International Mobile
17        Equipment Identity, or IMEI) are important evidence because they reveal the
18        service provider, allow us to obtain subscriber information, and uniquely identify
19        the telephone. This information can be used to obtain toll records, to identify
20        contacts by this telephone with other cellular telephones used by co-conspirators,
21        to identify other telephones used by the same subscriber or purchased as a part of a
22        package, and to confirm if the telephone was contacted by a cooperating source or
23        was intercepted on a wiretap here or in another district.
24               d.     Persons involved in drug trafficking will obtain and distribute the
25        drugs on a regular basis, much as a distributor of a legal commodity would
26        purchase stock for sale. Similarly, drug traffickers will maintain an “inventory,” of
27        drugs, which will fluctuate in volume depending upon the demand for and the
28        available supply of the documents/goods.
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 5                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 7 of 42




 1                e.     Drug traffickers’ methods of storing and distributing their illegal
 2         merchandise include hiding them on their person or in their residences, vehicles,
 3         businesses, and storage units.
 4                f.     In my experience, and in the experience of other law enforcement
 5         officers I have consulted with, drug traffickers go to great lengths to conceal their
 6         illegal business operations. Traffickers utilize many methods to hide or conceal
 7         drug-related activity, other illegal merchandise, and/or currency related to their
 8         illegal operations, including hidden on their person, concealed in shopping, duffel,
 9         and tote bags, and hidden in compartments in vehicles.
10                     BACKGROUND KNOWLEDGE OF FACEBOOK
11         13.    Facebook owns and operates a free access social networking website of the
12 same name that can be accessed at http://www.facebook.com. Facebook allows its users
13 to establish accounts with Facebook, and users can then use their accounts to share
14 written news, photographs, videos, and other information with other Facebook users, and
15 sometimes with the general public.
16         14.    Facebook asks users to provide basic contact and personal identifying
17 information to Facebook, either during the registration process or thereafter. This
18 information may include the user’s full name, birth date, gender, contact e-mail
19 addresses, Facebook passwords, Facebook security questions and answers (for password
20 retrieval), physical address (including city, state, and zip code), telephone numbers,
21 screen names, websites, and other personal identifiers. Facebook also assigns a user
22 identification number to each account.
23         15.    Facebook users may join one or more groups or networks to connect and
24 interact with other users who are members of the same group or network. A Facebook
25 user can also connect directly with individual Facebook users by sending each user a
26 “Friend Request.” If the recipient of a “Friend Request” accepts the request, then the two
27 users will become “Friends” for purposes of Facebook and can exchange
28 communications or view information about each other. Each Facebook user’s account
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 6                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 8 of 42




 1 includes a list of that user’s “Friends” and a “News Feed,” which highlights information
 2 about the user’s “Friends,” such as profile changes, upcoming events, and birthdays.
 3         16.    Facebook users can select different levels of privacy for the
 4 communications and information associated with their Facebook accounts. By adjusting
 5 these privacy settings, a Facebook user can make information available only to himself or
 6 herself, to particular Facebook users, or to anyone with access to the Internet, including
 7 people who are not Facebook users. A Facebook user can also create “lists” of Facebook
 8 friends to facilitate the application of these privacy settings. Facebook accounts also
 9 include other account settings that users can adjust to control, for example, the types of
10 notifications they receive from Facebook.
11         17.    Facebook users can create profiles that include photographs, lists of
12 personal interests, and other information. Facebook users can also post “status” updates
13 about their whereabouts and actions, as well as links to videos, photographs, articles, and
14 other items available elsewhere on the Internet. Facebook users can also post information
15 about upcoming “events,” such as social occasions, by listing the event’s time, location,
16 host, and guest list. In addition, Facebook users can “check in” to particular locations or
17 add their geographic locations to their Facebook posts, thereby revealing their geographic
18 locations at particular dates and times. A particular user’s profile page also includes a
19 “Wall,” which is a space where the user and his or her “Friends” can post messages,
20 attachments, and links that will typically be visible to anyone who can view the user’s
21 profile.
22         18.    Facebook has a Photos application, where users can upload an unlimited
23 number of albums and photos. For Facebook’s purposes, a user’s “Photoprint” includes
24 all photos uploaded by that user that have not been deleted and other items.
25         19.    Facebook users can exchange private messages on Facebook with other
26 users. These messages, which are similar to e-mail messages, are sent to the recipient’s
27 “Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well
28 as other information. Facebook users can also post comments on the Facebook profiles of
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 7                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 9 of 42




 1 other users or on their own profiles; such comments are typically associated with a
 2 specific posting or item on the profile. In addition, Facebook has a “Chat” feature that
 3 allows users to send and receive instant messages through Facebook. These chat
 4 communications are stored in the chat history for the account. Facebook also has a Video
 5 Calling feature, and although Facebook does not record the calls themselves, it does keep
 6 records of the date and time of each call and the parties to the call.
 7            20.      If a Facebook user does not want to interact with another user on Facebook,
 8 the first user can “block” the second user from seeing his or her account.
 9            21.      Facebook has a “like” feature that allows users to give positive feedback or
10 connect to particular pages. Facebook users can “like” Facebook posts or updates, as well
11 as webpages or content on third party (i.e., non Facebook) websites. Facebook users can
12 also become “fans” of particular Facebook pages.
13            22.      Facebook has a search function that enables its users to search Facebook for
14 keywords, usernames, or pages, among other things.
15            23.      Each Facebook account has an activity log, which is a list of the user’s
16 posts and other Facebook activities from the inception of the account to the present. The
17 activity log includes stories and photos that the user has been tagged in 1, as well as
18 connections made through the account, such as “liking” a Facebook page or adding
19 someone as a friend. The activity log is visible to the user but cannot be viewed by people
20 who visit the user’s Facebook page.
21            24.      Facebook Notes is a blogging feature available to Facebook users, and it
22 enables users to write and post notes or personal web logs (“blogs”), or to import their
23 blogs from other services, such as Xanga, LiveJournal, and Blogger.
24            25.      The Facebook Gifts feature allows users to send virtual “gifts” to their
25 friends that appear as icons on the recipient’s profile page. Gifts cost money to purchase,
26
27   1
      “Tagging” is a way in which the user of a social media account can identify another social media account user in
28   posts, photographs, and status updates by linking those posts, photographs, and status updates to the other user’s
     profile.
      USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 8                                                         SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
             Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 10 of 42




 1 and a personalized message can be attached to each gift. Facebook users can also send
 2 each other “pokes,” which are free and simply result in a notification to the recipient that
 3 he or she has been “poked” by the sender.
 4         26.    Facebook also has a Marketplace feature, which allows users to post free
 5 classified ads. Users can post items for sale, housing, jobs, and other items on the
 6 Marketplace.
 7         27.    In addition to the applications described above, Facebook also provides its
 8 users with access to thousands of other applications on the Facebook platform. When a
 9 Facebook user accesses or uses one of these applications, an update about that the user’s
10 access or use of that application may appear on the user’s profile page.
11         28.    Facebook uses the term “Neoprint” to describe an expanded view of a given
12 user profile. The “Neoprint” for a given user can include the following information from
13 the user’s profile: profile contact information; News Feed information; status updates;
14 links to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
15 including the friends’ Facebook user identification numbers; groups and networks of
16 which the user is a member, including the groups’ Facebook group identification
17 numbers; future and past event postings; rejected “Friend” requests; comments; gifts;
18 pokes; tags; and information about the user’s access and use of Facebook applications.
19         29.    Social networking providers like Facebook typically retain additional
20 information about their users’ accounts, such as information about the length of service
21 (including start date), the types of service utilized, and the means and source of any
22 payments associated with the service (including any credit card or bank account number).
23 In some cases, Facebook users may communicate directly with Facebook about issues
24 relating to their accounts, such as technical problems, billing inquiries, or complaints
25 from other users. Social networking providers like Facebook typically retain records
26 about such communications, including records of contacts between the user and the
27 provider’s support services, as well as records of any actions taken by the provider or
28 user as a result of the communications.
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 9                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 11 of 42




 1            30.      Therefore, the computers of Facebook are likely to contain all the material
 2 described above, including stored electronic communications and information concerning
 3 subscribers and their use of Facebook, such as account access information, transaction
 4 information, and other account information.
 5                                 STATEMENT OF PROBABLE CAUSE
 6            31.      The United States, including the FBI, is conducting a criminal investigation
 7 of Michael Walker and the Michael Walker DTO regarding possible violations of Title
 8 21, United States Code, Sections 841, 846, 843(b), and related crimes.
 9               Background Regarding Michael Walker and His Drug Trafficking
10            32.      Investigators believe Michael Walker to be a large-scale trafficker of
11 narcotics in this District. To summarize, according to historical reports, Michael Walker
12 has been a subject or person of interest in drug investigations at least as far back as 2016,
13 including reports of Michael Walker making trips to and from Los Angeles to pick up
14 narcotics and supplying cocaine to numerous individuals. In 2019, two separate
15 individuals stated they had purchased cocaine from Michael Walker and/or Michael
16 Walker’s associates, Maghan Stenson and Jamaal Davis, on several occasions.
17            33.      Beginning in 2019, the FBI and Seattle Police Department (SPD) began
18 investigating Michael Walker as the head of a drug trafficking organization (DTO)
19 operating within the Western District of Washington. Through the use of confidential
20 source information and traditional investigative techniques, agents 2 identified several
21 individuals, including Michael Walker, Maghan Stenson, and Jamaal Davis, who are
22 involved in the trafficking and distribution of narcotics.
23            34.      More recently, in the fall of 2019, agents interviewed a confidential
24 informant (hereinafter CS1) 3 who was familiar with and willing to provide information
25
26   2
      When I use the term “agents” throughout this Affidavit, I am referring to law enforcement personnel, including but
27   not limited to FBI agents, task force officers, and Seattle Police Department sergeants, detectives, and officers.
     3
28    CS1 has been a confidential source with SPD since 2016. CS1 has been a confidential source for the FBI since
     August of 2018. CS1 became a confidential source after an arrest on drug charges. CS1 was not charged after
      USAO 2019R01083                                                                       UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 10                                                     SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 12 of 42




 1 on Michael Walker. CS1 reported that CS1 had personally purchased cocaine directly
 2 from Michael Walker on multiple occasions in the past. CS1 reported that CS1 had also
 3 personally purchased cocaine from Michael Walker’s associates in the past, including
 4 Maghan Stenson and Jamaal Davis. CS1 knows that Maghan Stenson and Jamaal Davis
 5 are associates of Michael Walker based on seeing them together and from social media
 6 posts showing them together. The last phone number CS1 had for Michael Walker was
 7 (206) 354-8457 (TT3); database checks show that number is serviced by T-Mobile.
 8            35.      Agents subpoenaed T-Mobile for subscriber information and toll records
 9 for phone number (206) 354-8457 (TT3), which showed Michael Walker as the
10 subscriber and a subscriber address of 18008 114th Avenue Southeast, Renton,
11 Washington 98055.
12            36.      On or about September 18, 2019, agents conducted a National Crime
13 Information Center (NCIC) check for Michael Walker’ criminal history. Michael Walker
14 has three prior drug-related felony convictions, including Controlled Substance
15 Possession – No Prescription in 2007 and 2005 and Violation of the Uniform Controlled
16 Substances Act Without a Prescription in 2000. Michael Walker has six gross
17 misdemeanor convictions, including Driving While License Suspended in 2018 and 2000,
18 Driving Under the Influence in 2018, 2011, and 2000, and Ignition Interlock Violation in
19 2013.
20            37.      In the fall of 2019, agents conducted law enforcement database checks on
21 Michael Walker and identified his address as 18008 114th Avenue Southeast, Renton,
22 Washington 98055. Subsequently, agents conducted physical and remote surveillance of
23
24   working for law enforcement. CS1 has since worked as a paid informant. CS1 has provided reliable information in
     the past, including information that led to successful prosecutions of a number of individuals; CS1 has also
25
     conducted at least one controlled buy under the supervision of agents. CS1 has felony convictions for possession of
26   a controlled substance, possession of a firearm, and residential burglary. CS1 also has gross misdemeanor or
     misdemeanor convictions for offenses such as identity theft, false reporting an emergency, driving offenses,
27   possession of marijuana, and assault. The identity of CS1 is not being disclosed in this Application. I believe that
     doing so could place CS1’s safety and security in jeopardy and compromise this and other ongoing investigations in
28   which CS1 is involved and is being utilized.

      USAO 2019R01083                                                                         UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 11                                                       SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 13 of 42




 1 18008 114th Avenue Southeast, Renton, Washington and observed Michael Walker 4
 2 entering and exiting the residence. Agents observed several vehicles at this residence and
 3 have observed Michael Walker operating different vehicles on different dates during
 4 surveillance operations.
 5            38.     For example, agents have observed Michael Walker operating a gold Honda
 6 Accord bearing Washington license plate BKY5357, registered to Tiarra L. Hodges at
 7 18008 114th Ave SE, Renton, Washington 98055 (“the gold Honda Accord”). During
 8 surveillance, agents observed Michael Walker utilize an access key for the garage gate
 9 and remain at the residence overnight.
10            39.     During subsequent physical and remote surveillance in the vicinity of
11 18008 114th Avenue Southeast, Renton, Washington in the fall of 2019 and early 2020,
12 agents observed Michael Walker and an unidentified female taking turns driving a grey
13 2016 Nissan Altima bearing Washington license plate BEP2112, registered to Tiarra
14 Hodges at 18008 114th Ave SE, Renton, Washington 98055 (“the grey Nissan Altima”).
15 Both Michael Walker and the unidentified female driving the grey Nissan Altima utilized
16 an access key for the garage gate at the residence and remained at the residence
17 overnight.
18            40.     During subsequent physical and remote surveillance in the vicinity of
19 18008 114th Avenue Southeast, Renton, Washington in early 2020, agents observed
20 Michael Walker driving a black 1994 Ford Ranger bearing Washington license plate
21 C88019R, registered to Yolanda Walker 5 at 331 Ridgeview Dr., Apt. J157, Kent,
22 Washington 98032 (“the black Ford Ranger”). Michael Walker utilized an access key for
23
24
     4
       Agents conducting surveillance compared the person they were viewing with the photograph associated with
25
     Michael Walker’s driver’s license photo and confirmed that they were the same person. Additionally, agents later
26   reviewed photographs taken during surveillance and compared them to the photographs on social media identified
     there as being of Michael Walker and again confirmed that they were the same person.
27   5
       CS1 provided information that Yolanda Walker is Michael Walker’s mother. Law enforcement databases show
28   that this is her residence. Additionally, Michael Walker has been observed at that location during surveillance.

         USAO 2019R01083                                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         AFFIDAVIT OF SA SHAWNA MCCANN - 12                                                    SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 14 of 42




 1 the garage gate at the 114th Avenue residence when driving the black Ford Ranger and
 2 remained at the residence overnight.
 3            41.     Agents also observed a construction truck parked at this residence. The
 4 construction truck has “Walker Construction Preservation” and “Call Now For A Quote
 5 206 354 8457” written on the side, advertising TT3 as the business phone line. According
 6 to law enforcement database checks, TT3 is associated with SEATTLE DEBRIS CLEAN
 7 UP, and Michael Walker is listed as Principal and Owner of the business. 6
 8            42.     In addition to the foregoing surveillance observations, agents have sought
 9 and obtained financial records from institutions believed to be in possession of business
10 records associated with Michael Walker. Those records indicate Michael Walker resides
11 at 18008 114th Avenue Southeast, Renton, Washington 98055. For example, records
12 obtained from U.S. Bank indicate that Michael Walker is a joint account holder with
13 Tiarra Hodges of a checking account opened January 5, 2019. The account signature card
14 indicates that Michael Walker and Tiarra Hodges reside at the above address, and that
15 Michael Walker is employed by “Walker Construction Preservation.” Other records
16 obtained from U.S. Bank indicate that Michael Walker and Tiarra Hodges hold a
17 mortgage through U.S. Bank Home Mortgage, with property address “18008 114th
18 Avenue SE, Renton WA 98055.” The mortgage statement documents, including a
19 Customer Account Activity Statement, indicate there is an outstanding balance due on the
20 mortgage and that monthly payments are currently being made.
21                            Michael Walker’s Use of Facebook Subject Account 4
22            43.     On January 14, 2020, agents conducted an online search for Michael
23 Walker’s Facebook account and identified an account with a username of “Bd Miguel,”
24 Facebook ID: 100000136640840, and URL:
25
26   6
      On October 25, 2019, agents conducted open source searches on the Washington State Department of Revenue
     website. Michael Walker was listed as the sole governing person of three active-licensed businesses or trade names:
27
     MICHAEL WALKER CONSTRUCTION/PRESERVATION, MICHAEL WALKER CONSTRUCTION
28   PRESERVATION, and 31 RECORDS.

         USAO 2019R01083                                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         AFFIDAVIT OF SA SHAWNA MCCANN - 13                                                    SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 15 of 42




 1 https://m.facebook.com/profile.php?id=100000136640840&ref=content_filter (Subject
 2 Account 4). Subject Account 4 has a profile picture and several other wall posts
 3 containing photographs, including “selfies,” that agents recognize to be of Michael
 4 Walker. Subject Account 4 allowed limited public access to “About Info,” wall posts, and
 5 posted/uploaded photographs, which agents reviewed. In the About Info section, Subject
 6 Account 4 listed employment as owner at Walker Construction and listed a current city of
 7 Seattle, Washington. Subject Account 4 listed a nickname of “Barrett Jackson B.”
 8            44.      One photograph/link posted by the user of Subject Account 4 on December
 9 6, 2019, depicts three males whom agents recognized to be Michael Walker, Maghan
10 Stenson, and Robert Lexing, 7 and a reference to the Bd Miguel KTINC music group.
11 Michael Walker is associated with the KTINC Music Group Facebook page which
12 contained photographs of Michael Walker and Maghan Stenson, listed KTINC as a
13 record label, and listed a website: http://WWW.KTINC.ORG/. Agents conducted open
14 source research and identified a KTINC Music Group website at www.ktinc.org. This
15 website contained photographs of Michael Walker (going under the alias BD Miguel) and
16 Maghan Stenson. CS1 advised agents that KTINC stood for “Kream Team” Music
17 Group. Agents reviewed a photograph posted on Maghan Stenson’s Facebook page on
18 June 18, 2019, that showed Maghan Stenson wearing a t-shirt with a “Kream Team” label
19 and Michael Walker standing behind Maghan Stenson. Based on my training and
20 experience, and the training and experience of agents I have worked with on this
21 investigation, the term “cream” or “kream” is a common reference for cocaine, specific to
22 crack cocaine, as a reference to the color of crack cocaine.
23            45.      On January 9, 2020, Michael Walker posted on the Facebook wall of
24 Subject Account 4 a rap video titled, “BD Miguel, Cornbread, Beans & Rice.” Agents
25 viewed the rap video and observed Michael Walker wearing a KTINC hoodie and
26
27   7
      Lexing is a rapper who goes by the stage name Rob Rollie. He has appeared in YouTube videos with Michael
28   Walker that depict drug trafficking activity. Information about Lexing is included on Michael Walker’s/KTINC’s
     website. Analysis of toll records show that Michael Walker and Lexing are in contact.
      USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 14                                                        SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 16 of 42




 1 standing near a kitchen counter with a cake on the countertop that had “36 KTINC”
 2 written on the cake. Michael Walker was the only person present in the video with the
 3 cake. Michael Walker’s date of birth is August 21, 1978, which made him 41 years old at
 4 the time of this rap video. Based on my training and experience, the training and
 5 experience of other agents working on this investigation, and from conversations with
 6 CS1, I believe the “36” on the cake in Michael Walker’s rap video was a reference to
 7 narcotics—specifically to a kilogram of narcotics, which is the equivalent of 36 ounces
 8 and is a common reference of a unit of narcotics to drug traffickers.
 9         46.    On January 14, 2020, Michael Walker posted on the Facebook wall of
10 Subject Account 4: “Who has a cheap T-Mobile phone for me holla.” One of Michael
11 Walker’s Facebook friends responded: “What are you looking for? I have an older LG K-
12 10 or 20. I forget which one. It works. No cracks. Clean imei.” Based on my training and
13 experience and the training and experience of other agents working on this investigation,
14 I believe that Michael Walker was seeking additional cell phones, which is a common
15 trait of drug traffickers. I also believe the comment “clean imei” referred to a phone
16 device and/or phone number that has not been the subject of law enforcement scrutiny,
17 the use of which is also a common trait of drug traffickers in order to evade law
18 enforcement detection.
19         47.    Agents also observed a post/video on Subject Account 4 originally posted
20 on March 29, 2018, and reposted on March 29, 2019, which depicted several people in a
21 recording studio, including two males whom agents recognized to be Michael Walker and
22 Maghan Stenson. In this video post, agents observed Maghan Stenson place a leafy
23 substance, which agents believed to be marijuana, in rolling paper. Maghan Stenson
24 proceeded to roll up the leafy substance to form a “joint,” and then proceeded to smoke
25 the joint, while passing the joint back and forth between himself and Michael Walker
26 who also smoked the joint.
27
28
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 15                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 17 of 42




 1          Communication Between CS2 and Michael Walker Using Subject Account 4
 2             48.     In the fall of 2019, agents interviewed CS2 8 who was familiar with and
 3 willing to provide information on Michael Walker. CS2 reported that CS2 had several
 4 times personally bought several ounces of cocaine directly from Michael Walker. CS2
 5 obtained Michael Walker’s phone number of (425) 524-5985 (TT1). CS2 also used
 6 Facebook Messenger to send and receive communications with Michael Walker using
 7 Subject Account 4. In the presence of agents, CS2 communicated with Michael Walker
 8 using TT1. Agents listened to the call between CS2 and Michael Walker via
 9 speakerphone. CS2 identified the voice using TT1 as Michael Walker, and Michael
10 Walker responded to the name “Mike.” During the call, CS2 and Michael Walker
11 greeted. Using a common code word for marijuana that CS2 and agents were familiar
12 with, CS2 asked to buy marijuana from Michael Walker. Michael Walker indicated that
13 he could get marijuana for CS2. Michael Walker and CS2 agreed to talk more later.
14             49.     As set forth above, Michael Walker has two gross misdemeanor
15 convictions in 2018, which render Michael Walker unable to hold a marijuana producer,
16 processor, and/or retailer license in the state of Washington. 9 On October 25, 2019,
17 agents conducted law enforcement database checks and found no active marijuana
18
19
     8
20     CS2 is a recent paid informant working for SPD and has provided reliable information, confirmed
     through independent investigations, on individuals involved in illegal activity, including drug trafficking.
21   CS2 has also conducted at least four controlled buys under the supervisions of agents. CS2 has eight
     felony convictions related to narcotics and firearms delivery and possession, escape, and robbery. CS2
22   has ten gross misdemeanor and misdemeanor convictions related to driving violations, disorderly
     conduct, assault, phone harassment and no contact order violations, and making false/misleading
23   statement to a public servant. The identity of CS2 is not being disclosed in this application. I believe that
24   doing so could place CS2’s safety and security in jeopardy and compromise this and other ongoing
     investigations in which CS2 is involved and is being utilized.
25
     9
         According to the Washington State Liquor and Cannabis Board (WSLCB): “When the board processes a
26 criminal history check on an applicant, it uses a point system to determine if the person qualifies for a
     license. The board will not normally issue a marijuana license to an applicant who has accumulated eight
27 or more points . . . ” See https://lcb.wa.gov/mjlicense/criminal_history_check. The WSLCB awards 12
28 points for any felony convictions in the last ten years and 5 points for any gross misdemeanor convictions
     in the last three years. Id.
         USAO 2019R01083                                                                 UNITED STATES ATTORNEY
                                                                                        700 STEWART STREET, SUITE 5220
         AFFIDAVIT OF SA SHAWNA MCCANN - 16                                               SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
             Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 18 of 42




 1 producer, processor, or retailer license held by Michael Walker, the businesses associated
 2 with Michael Walker, or addresses associated with Michael Walker. On October 25,
 3 2019, agents conducted a search of the Washington State Liquor and Cannabis Board
 4 (WSLCB) website and found no active marijuana producer, processor, or retailer license
 5 held by Michael Walker, the businesses associated with Michael Walker, or addresses
 6 associated with Michael Walker. In Washington, marijuana can only be sold and
 7 purchased at state-licensed retail stores. See RCW 69.50.302-69.50.303. Moreover, home
 8 grown marijuana for recreational use, as well as sale, remains illegal in Washington. Id.;
 9 see also RCW 69.50.360, 69.50.363, 69.50.366, 69.50.401, and 69.50.4013. Recreational
10 use marijuana must be purchased from a state-licensed retailer. Id.
11       Controlled Buy Between CS2 and Michael Walker Using Subject Account 4
12         50.    In late fall 2019, in the presence of agents and after agents obtained an
13 initial Tracking Warrant and Order to Use a Pen Register and Trap and Trace Device for
14 TT1, CS2 communicated with Michael Walker on TT1 and through Facebook Messenger
15 on Subject Account 4. Agents listened to the call between CS2 and Michael Walker
16 (using TT1) via speakerphone, and agents viewed the Facebook Messenger
17 communications exchanged between CS2 and Michael Walker (using Subject Account
18 4). Using a common code word for marijuana that CS2 and agents were familiar with,
19 during the call CS2 arranged to meet Michael Walker to purchase marijuana from
20 Michael Walker.
21         51.    Shortly after this call, agents conducting surveillance in this District
22 observed Michael Walker, who was driving the gold Honda Accord, meet with CS2.
23 Prior to this meeting, agents had searched CS2’s person and provided money for the
24 controlled purchase of marijuana from Michael Walker. Agents maintained continuous
25 visual surveillance of CS2 after the initial search of CS2 and for the entire duration of the
26 meeting between CS2 and Michael Walker. Surveillance agents positively identified
27
28
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 17                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 19 of 42




 1 Michael Walker as the individual meeting with CS2. 10 After the meeting, CS2 met with
 2 agents, who had maintained a continuous visual surveillance of CS2 once Michael
 3 Walker departed the meeting. CS2’s person was searched following the controlled
 4 purchase, and CS2 provided agents with marijuana purchased from Michael Walker.
 5            52.      During the controlled purchase of marijuana between CS2 and Michael
 6 Walker, GPS data for TT1 indicated the phone was in the vicinity of the controlled
 7 purchase location, simultaneous with agents observing Michael Walker meeting with
 8 CS2.
 9         Surveillance of Michael Walker Indicating Narcotics Trafficking Activities
10            53.      On or about October 10, 2019, agents conducted physical surveillance of
11 Michael Walker in the vicinity of 18008 114th Avenue Southeast, Renton, Washington.
12 At approximately 10:52 a.m., agents observed Michael Walker at that residence. At
13 approximately 10:56 a.m., agents saw Michael Walker getting into the driver’s seat of the
14 gold Honda Accord and departing his residence. Michael Walker drove to 2712 South
15 Washington Street, Seattle, Washington and parked in the driveway of this residence at
16 approximately 11:31 a.m. A check of a law enforcement databases showed 2712 South
17 Washington Street, Seattle, Washington as the registered residence of Maghan Stenson.
18 Michael Walker entered this residence. Approximately four minutes later, Michael
19 Walker exited this residence, retrieved an unidentified item from the trunk of the gold
20 Honda Accord, and walked back inside the residence with the item in his hands. The item
21 appears to be a white object slightly larger than his hands. At approximately 11:43 a.m.,
22 Michael Walker departed this residence, this time carrying papers in his hand; he left
23 alone in the gold Honda Accord, drove approximately one minute away, parked near 301
24 26th Avenue South, Seattle, Washington, and walked alone southbound on 26th Avenue
25 South. At approximately 11:46 a.m., agents observed Michael Walker reach into his front
26
27   10
       Agents conducting surveillance compared the suspect they were viewing with the photograph associated
28   with Michael Walker’s driver’s license photo, as well as prior surveillance observations of Michael Walker, and
     confirmed that they were the same person.
      USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 18                                                        SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
              Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 20 of 42




 1 crotch area and recover a small plastic bag containing a white substance as he continued
 2 to walk along 26th Avenue South. At approximately 11:48 a.m., Michael Walker was
 3 observed meeting with four unidentified males near a Baptist church in the area.
 4          54.     Based on my training and experience, I believe Michael Walker concealed
 5 a unit of narcotics on his person immediately after leaving Maghan Stenson’s residence
 6 in the gold Honda Accord, and was retrieving the unit of narcotics as he was walking
 7 down 26th Avenue South just moments before meeting with the four unknown males. I
 8 know from my training and experience that units of narcotics are often packaged in small
 9 plastic baggies and that several types of narcotics, including cocaine, often have a white-
10 colored appearance.
11          55.     On October 10, 2019, after Michael Walker departed the residence at 2712
12 South Washington Street, Seattle, Washington, agents conducted simultaneous physical
13 surveillance at that address. At approximately 12:44 p.m., agents observed a white Ford
14 F-150, bearing Washington license plate C47763S, pull up in front of 2712 South
15 Washington Street, Seattle, Washington. A check of a law enforcement database showed
16 that the white Ford F-150 was registered to Jamaal Davis. At approximately 12:54 p.m.,
17 agents observed Maghan Stenson 11 exit 2712 South Washington Street, Seattle,
18 Washington, with a pink-colored tote bag, walk toward the white Ford F-150 truck, and
19 lean into the passenger side of the Ford F-150 truck. At approximately 12:56 p.m., agents
20 observed Maghan Stenson return to his residence without the pink tote bag.
21          56.     During subsequent physical surveillance of Michael Walker on five
22 occasions in October 2019, each lasting approximately three to five hours, agents
23 observed Michael Walker: (1) at his residence located at 18008 114th Avenue Southeast,
24 Renton, Washington, (2) driving the gold Honda Accord in this District, and (3) at
25
26   11
       Agents reviewed surveillance photographs taken on October 10, 2019, at 2712 South Washington
     Street, Seattle, Washington, and compared them to the photograph associated with Maghan Stenson’s
27   driver’s license, and identified Maghan Stenson as the male who exited 2712 South Washington Street
28   with the pink tote bag.

      USAO 2019R01083                                                              UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 19                                            SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 21 of 42




 1 Maghan Stenson’s residence located at 2712 South Washington Street, Seattle,
 2 Washington. Additionally, review of video from a remote surveillance system installed
 3 on or about September 25, 2019, outside of 18008 114th Avenue Southeast, Renton,
 4 Washington, confirms that Michael Walker regularly stays at that residence. While
 5 conducting surveillance, agents have never seen him leave the District.
 6          57.     For instance, on or about October 30, 2019, agents conducting physical
 7 surveillance of Michael Walker observed Michael Walker, driving the gold Honda
 8 Accord, meet with a male, subsequently identified by agents as James Lowe, 12 in the
 9 parking lot of Renton Center Fred Meyer. James Lowe was in the passenger seat of black
10 Dodge Magnum bearing Washington license plate BRJ7404, driven by an unidentified
11 female. The meeting between James Lowe and Michael Walker was brief and occurred
12 out of the window of the vehicle. Based on my training and experience, and the training
13 and experience of other agents I consulted with, this brief meeting between Michael
14 Walker and the unknown male is indicative of drug trafficking activity, including
15 meeting to discuss aspects of a narcotics deal or narcotics operation without speaking
16 over the phone in order to evade law enforcement detection.
17          58.     During subsequent physical surveillance of Michael Walker in November
18 2019, agents observed James Lowe park down the street from Michael Walker’s
19 residence, then walk on foot to and inside Michael Walker’s residence. When James
20 Lowe exited Michael Walker’s house, surveillance agents in the vicinity of Michael
21 Walker’s residence observed James Lowe seated in the passenger seat of the black Dodge
22 Magnum bearing Washington license plate BRJ7404, which was parked down the street
23 from Michael Walker’s house, despite the driveway and curb streets at/near Michael
24 Walker’s residence being unoccupied. The Dodge Magnum was driven by an unidentified
25
26   12
       Agents reviewed surveillance photographs taken on October 30, 2019, at the Renton Center Fred Meyer
     and pole camera footage from November 2019 at Michael Walker’s residence, and compared them to
27   photographs associated with James Lowe’s driver’s license and social media, and identified James Lowe
28   as the male who met with Michael Walker in the Renton Center Fred Meyer parking lot and visited Michael
     Walker’s residence in November 2019.
      USAO 2019R01083                                                               UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 20                                             SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 22 of 42




 1 female. Based on my training and experience, and the training and experience of other
 2 agents I consulted with, drug traffickers often meet in person to discuss drug trafficking
 3 activities to avoid law enforcement detection, and drug traffickers and their associates
 4 often park some distance from residences and other locations associated with co-drug
 5 traffickers in order to avoid law enforcement detection and scrutiny at the residence.
 6         59.    Agents reviewed video from a remote surveillance system installed in the
 7 vicinity of Maghan Stenson’s residence, and on November 15, 2019, observed Michael
 8 Walker meeting with Maghan Stenson and several other unidentified adult males in front
 9 of Maghan Stenson’s residence. The following day, November 16, 2019, agents observed
10 a white SUV and a black SUV pull up to Maghan Stenson’s residence; an unidentified
11 adult male exited the white SUV carrying approximately three bags/buckets that he
12 retrieved from the white SUV. This adult male gave at least one bag/bucket to an
13 unidentified individual in the black SUV and gave one other bag/bucket to Maghan
14 Stenson. Maghan Stenson carried the bag/bucket inside his residence. After this brief
15 exchange, the white SUV and black SUV departed Maghan Stenson’s residence.
16       Controlled Buy Between CS2 and Michael Walker Using Subject Account 4
17         60.    In late fall of 2019, agents analyzed real-time GPS data for TT1 and
18 observed that TT1 was producing real-time GPS data, indicating the phone was on, but
19 that there was no movement in the GPS location of TT1 for several days. Agents also
20 analyzed pen register and trap and trace data for TT1 and observed that TT1 had received
21 and/or initiated very few calls or text messages for several days. Additionally, CS2
22 placed a call to Michael Walker on TT1 that went unanswered.
23         61.    Around this same time, in late fall of 2019, CS2 obtained a new phone
24 number for Michael Walker of (206) 741-8633 (TT2). CS2 also used Facebook
25 Messenger to contact Michael Walker on Subject Account 4. In the presence of agents,
26 CS2 communicated with Michael Walker on TT2 and on Facebook Messenger through
27 Subject Account 4. Agents listened to the call between CS2 and Michael Walker (using
28 TT2) via speakerphone, and agents viewed the Facebook Messenger communications
     USAO 2019R01083                                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 21                                    SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 23 of 42




 1 exchanged between CS2 and Michael Walker using Subject Account 4. Agents identified
 2 the voice using TT2 as Michael Walker. Using a common code word for marijuana that
 3 CS2 and agents were familiar with, during the call CS2 arranged to meet Michael Walker
 4 to purchase marijuana from Michael Walker.
 5            62.      Shortly after this call, agents conducting surveillance in this District
 6 observed Michael Walker, who was driving a gold Honda Accord bearing Washington
 7 license plate BKY5357, meet with CS2. Prior to this meeting, agents had searched CS2’s
 8 person and provided money for the controlled purchase of marijuana from Michael
 9 Walker. Agents maintained continuous visual surveillance of CS2 after the initial search
10 of CS2 and for the entire duration of the meeting between CS2 and Michael Walker.
11 Surveillance agents positively identified Michael Walker as the individual meeting with
12 CS2. 13 After the meeting, CS2 met with agents, who had maintained a continuous visual
13 surveillance of CS2 once Michael Walker departed the meeting. CS2’s person was
14 searched following the controlled purchase, and CS2 provided agents with marijuana
15 purchased from Michael Walker.
16            63.      During the controlled purchase of marijuana between CS2 and Michael
17 Walker, GPS data for TT1 indicated the phone was not in the vicinity of the controlled
18 purchase location, simultaneous with agents observing Michael Walker meeting with
19 CS2. Rather, GPS data for TT1 indicated the phone was in the vicinity of Michael
20 Walker residence during the time Michael Walker was meeting with CS2.
21                  Controlled Buy Between CS2 and Michael Walker in Early 2020
22            64.      In early 2020, in the presence of agents and after agents obtained an initial
23 Tracking Warrant and Order to Use a Pen Register and Trap and Trace Device for TT2,
24 CS2 communicated with Michael Walker using TT2. Agents listened to the call between
25 CS2 and Michael Walker via speakerphone. Agents identified the voice as Michael
26
27   13
       Agents conducting surveillance compared the suspect they were viewing with the photograph associated
28   with Michael Walker’s driver’s license photo, as well as prior surveillance observations of Michael Walker, and
     confirmed that they were the same person.
      USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 22                                                        SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 24 of 42




 1 Walker as the user of TT2. Using a common code word for marijuana that CS2 and
 2 agents were familiar with, CS2 arranged to meet Michael Walker to purchase marijuana
 3 from Michael Walker.
 4           65.      Shortly after this call, agents conducting surveillance in this District
 5 observed Michael Walker depart 18008 114th Avenue Southeast, Renton, Washington
 6 driving the grey Nissan Altima and meet with CS2. Prior to this meeting, agents had
 7 searched CS2’s person and provided money for the controlled purchase of marijuana
 8 from Michael Walker. Agents maintained continuous visual surveillance of CS2 after the
 9 initial search of CS2 and for the entire duration of the meeting between CS2 and Michael
10 Walker. Surveillance agents positively identified Michael Walker as the individual
11 meeting with CS2. 14 After the meeting, CS2 met with agents, who had maintained a
12 continuous visual surveillance of CS2 once Michael Walker departed the meeting. CS2’s
13 person was searched following the controlled purchase, and CS2 provided agents with
14 marijuana purchased from Michael Walker.
15           66.      During the controlled purchase of marijuana between CS2 and Michael
16 Walker, GPS data for TT2 indicated the phone was in the vicinity of the controlled
17 purchase location, simultaneous with agents observing Michael Walker meeting with
18 CS2.
19                        Call Between CS2 and Michael Walker in Early 2020
20           67.      As set forth below, agents obtained an initial Tracking Warrant and Pen
21 Register/Trap and Trace Order for TT2 on December 20, 2019, which has since expired.
22 Agents also obtained a renewal Tracking Warrant and Pen Register/Trap and Trace Order
23 for TT2 on January 28, 2020, which expired on March 13, 2020.
24
25
26
     14
27     Agents conducting surveillance compared the suspect they were viewing with the photograph associated
     with Michael Walker’s driver’s license photo, as well as prior surveillance observations of Michael Walker, and
28   confirmed that they were the same person.

      USAO 2019R01083                                                                         UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 23                                                       SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 25 of 42




 1           68.      In February 2020, after agents obtained the first renewal Tracking Warrant
 2 and Order to Use a Pen Register and Trap and Trace Device for TT2, CS2, at the
 3 instruction of agents, communicated with Michael Walker using TT2. After the call, CS2
 4 reported to agents that CS2 asked to buy marijuana from Michael Walker, and Michael
 5 Walker asked CS2 how long it would take CS2 to meet with Michael Walker to conduct
 6 the marijuana transaction and where CS2 was at. 15
 7                  Controlled Buy Between CS2 and Michael Walker in Spring of 2020
 8           69.      In spring of 2020, CS2 obtained a new phone number for Michael Walker
 9 of (425) 428-9267 (TT4). In the presence of agents, CS2 communicated with Michael
10 Walker using TT4. Agents listened to the call between CS2 and Michael Walker via
11 speakerphone. Agents identified the voice as Michael Walker. Using a common code
12 word for marijuana that CS2 and agents were familiar with, CS2 arranged to meet
13 Michael Walker to purchase marijuana from Michael Walker.
14           70.      Shortly after this call, agents conducting surveillance in this District
15 observed Michael Walker, who was driving the gold Honda Accord, meet with CS2.
16 Prior to this meeting, agents had searched CS2’s person and provided money for the
17 controlled purchase of marijuana from Michael Walker. Agents maintained continuous
18 visual surveillance of CS2 after the initial search of CS2 and for the entire duration of the
19 meeting between CS2 and Michael Walker. Surveillance agents positively identified
20 Michael Walker as the individual meeting with CS2. 16 After the meeting, CS2 met with
21 agents, who had maintained a continuous visual surveillance of CS2 once Michael
22
23
24
     15
       Agents were not in the presence of CS2 to actively listen to this call between CS2 and Michael Walker on this
25
     occasion; however, agents confirmed that CS2 spoke with Michael Walker at the date and time indicated by CS2 by
26   reviewing the Pen Register and Trap and Trace data for TT2.
     16
27     Agents conducting surveillance compared the suspect they were viewing with the photograph associated
     with Michael Walker’s driver’s license photo, as well as prior surveillance observations of Michael Walker, and
28   confirmed that they were the same person.

      USAO 2019R01083                                                                        UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 24                                                      SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 26 of 42




 1 Walker departed the meeting. CS2’s person was searched following the controlled
 2 purchase, and CS2 provided agents with marijuana purchased from Michael Walker.
 3                  Surveillance of Michael Walker and KEVIN GIPSON
 4         71.   On February 5, 2020, physical surveillance was conducted on Michael
 5 Walker in the Seattle, Washington area. During surveillance, agents observed the grey
 6 Nissan Altima, used by Michael Walker, parked near 4727 Beacon Ave S, Apt 9, Seattle,
 7 Washington. Per law enforcement database checks, 4727 Beacon Ave S, Apt 9, Seattle,
 8 Washington is KEVIN GIPSON’s residence. Agents observed Michael Walker exit the
 9 apartment door near 4727 Beacon Ave S, Apt 9, Seattle, Washington and, while talking
10 on the phone, get into the grey Nissan Altima.
11         72.   Agents reviewed law enforcement and public databases, which showed that
12 a phone number used by KEVIN GIPSON is (206) 393-7387 (TT6). Agents subpoenaed
13 subscriber information and toll records for TT6, which was in fact subscribed to KEVIN
14 GIPSON with a subscriber address of 4727 Beacon Avenue S, Apt. 9, Seattle,
15 Washington 98108.
16         73.   On April 21, 2020, physical surveillance was conducted on Michael Walker
17 in the Seattle, Washington area. From approximately 9:03 a.m. to approximately 9:57
18 a.m., data from a Pen Register and Trap and Trace device installed on Michael Walker’s
19 cell phone number 425-428-9267 (TT4) showed that Michael Walker made and received
20 phone calls from KEVIN GIPSON using phone number 206-393-7387 (TT6). At
21 approximately 10:00 a.m., GPS location data from Michael Walker’s cell phone number
22 425-428-9267 (TT4) showed that Michael Walker was in the vicinity of KEVIN
23 GIPSON’s apartment located at 4727 Beacon Avenue S, Apt. 9, Seattle, Washington.
24 Around that time, agents observed KEVIN GIPSON exit his apartment and walk towards
25 the south, out of view. A few minutes later, agents observed KEVIN GIPSON walk back
26 to his apartment. At approximately 10:15 a.m., GPS location data from Michael Walker’s
27 cell phone number 425-428-9267 (TT4) showed that Michael Walker was no longer in
28 the vicinity of KEVIN GIPSON’s apartment.
     USAO 2019R01083                                                   UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 25                                 SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 27 of 42




 1                                               Toll Analysis for TT6
 2            74.      A review of Pen Register/Trap and Trace data for TT4 shows that Michael
 3 Walker has communicated with KEVIN GIPSON using TT6 a total of 88 times from
 4 April 4, 2020 to May 14, 2020.
 5            75.      A review of Pen Register/Trap and Trace data for TT3 shows that Michael
 6 Walker has communicated with KEVIN GIPSON using TT6 a total of 5 times from
 7 March 31, 2019 to January 25, 2020.
 8            76.      A review of Pen Register/Trap and Trace data for TT2 shows that Michael
 9 Walker has communicated with KEVIN GIPSON using TT6 a total of 166 times from
10 November 28, 2019 to March 28, 2020.
11            77.      A review of Pen Register/Trap and Trace data for TT1 shows that Michael
12 Walker has communicated with KEVIN GIPSON using TT6 a total of 197 times from
13 April 23, 2019 to December 6, 2019.
14                          Controlled Buy Between CS3 and KEVIN GIPSON
15            78.      In spring of 2020, agents conducted a controlled purchase of cocaine from
16 KEVIN GIPSON in this District using a confidential informant (hereinafter, CS3 17). CS3
17 had a phone number for KEVIN GIPSON of (206) 393-7387 (TT6). In the presence of
18 agents, CS3 communicated with KEVIN GIPSON using TT6. Agents listened to the call
19 between CS3 and KEVIN GIPSON via speakerphone. Using a common code word for
20 cocaine that CS3 and agents were familiar with, CS3 arranged to meet KEVIN GIPSON
21 to purchase cocaine from KEVIN GIPSON.
22
23
     17
        CS3 has been a confidential source with SPD and FBI for over six years. CS3 has worked as a paid informant.
24   CS3 has provided reliable information in the past, including information that led to successful prosecutions of a
     number of individuals; CS3 has also conducted more than five controlled buys under the supervision of agents. CS3
25   has felony convictions involving assault/robbery, firearm possession, and witness tampering (all more than 7 years
     ago). CS3 also has gross misdemeanor convictions for no contact order violations, obstructing law enforcement, and
26   reckless endangerment (all more than 7 years ago) and several misdemeanor and other minor convictions for assault,
     driving violations, code violations, and obstructing a public servant (all more than 7 years ago). The identity of CS3
27   is not being disclosed in this Application. I believe that doing so could place CS3’s safety and security in jeopardy
     and compromise this and other ongoing investigations in which CS3 is involved and is being utilized.
28
      USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 26                                                        SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 28 of 42




 1            79.      Shortly after this call, agents conducting surveillance in this District
 2 observed CS3 meet with KEVIN GIPSON. Prior to the controlled purchase, agents had
 3 searched CS3’s person and vehicle and provided money for the controlled purchase of
 4 cocaine from KEVIN GIPSON. Agents maintained continuous visual surveillance of CS3
 5 after the initial search of CS3 until the meeting between CS3 and KEVIN GIPSON.
 6 Surveillance agents positively identified KEVIN GIPSON as the individual who met with
 7 CS3. 18 After the meeting, CS3 met with agents, who had maintained a continuous visual
 8 surveillance of CS3 once KEVIN GIPSON departed the meeting. CS3’s person and
 9 vehicle were searched following the controlled purchase, and CS3 provided agents with
10 cocaine purchased from KEVIN GIPSON.
11        KEVIN GIPSON’s Use of Subject Account 5 for Narcotics Trafficking Activity
12            80.      On May 11, 2020, agents conducted an online search for KEVIN
13 GIPSON’s Facebook account and identified an account with a username of “Kevin
14 Gipson,” Facebook ID: 100007962215437, and URL:
15 https://www.facebook.com/kevin.gipson.5439 (Subject Account 5). Subject Account 5
16 has a profile picture and several other wall posts containing photographs, including
17 “selfies,” that agents recognize to be of KEVIN GIPSON. Subject Account 5 allowed
18 limited public access to “About Info,” wall posts, and posted/uploaded photographs,
19 which agents reviewed. In the About Info section, Subject Account 5 listed a current city
20 of Seattle, Washington and Education as Garfield High School. Subject Account 5
21 allowed public access to a Friends list, which agents reviewed and noted that KEVIN
22 GIPSON, using Subject Account 5, was Facebook Friends with Michael Walker using
23 Subject Account 4.
24
25
26
27   18
       Agents conducting surveillance compared the suspect they were viewing with the photograph associated
28   with KEVIN GIPSON’s driver’s license and a prior jail booking photo, and confirmed that they were the same
     person.
      USAO 2019R01083                                                                      UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 27                                                    SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 29 of 42




 1         81.    Agents reviewed the Wall Posts on Subject Account 5, some of which
 2 discussed narcotics activity, including references to marijuana and cocaine. For example,
 3 on May 13, 2017, KEVIN GIPSON posted:
 4
 5
 6
 7
 8
 9
10
11
12
13         82.    Agents obtained and served a search warrant on Facebook for the contents
14 of Michael Walker’s Facebook account, Subject Account 4. Facebook produced
15 responsive documents to agents containing, inter alia, Facebook Messages exchanged
16 between Michael Walker and associates of the Michael Walker DTO, including KEVIN
17 GIPSON, that are indicative of narcotics trafficking activity and evidence the Michael
18 Walker DTO’s use of Facebook to discuss and facilitate narcotics trafficking activity.
19         83.    For example, on November 29, 2018, KEVIN GIPSON using Subject
20 Account 5 sent Michael Walker the following Facebook message: “I need on tomorrow.”
21 Based on my training and experience, and the training and experience of other agents I
22 work with, the phrase “I need on” is a common reference by drug traffickers to request a
23 supply or resupply of narcotics. Agents also consulted with CS2 concerning this phrase,
24 and CS2 confirmed that this is a common way for drug distributors to request narcotics
25 from their supplier. CS2 advised that this phrase was generally used to refer specifically
26 to narcotics as opposed to marijuana. Accordingly, based on my training and experience,
27 I believe that KEVIN GIPSON used Subject Account 5 to send a Facebook Message to
28
     USAO 2019R01083                                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 28                                    SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 30 of 42




 1 Michael Walker on Subject Account 4 to request a supply or re-supply of narcotics on the
 2 following day.
 3         84.    Similarly, on July 18, 2017, KEVIN GIPSON posted on the Facebook Wall
 4 of Subject Account 5, “I luv this shit......my weed is the shit.....my real Nigga’s no....lol
 5 ….im the sh...….errr,” with a photograph that appears to have been taken inside a
 6 vehicle.
 7         85.    For another example, on July 10, 2016, KEVIN GIPSON posted on the
 8 Facebook Wall of Subject Account 5 a photograph of several items on a table, including
 9 a red bowl full of green, leafy buds, and the caption “Bee Busi B K Gipson....lol.....i got
10 something 4 your ass.....#july 20.....errrr…..m.o.b …...lolim on now....lol.” See below.
11 Based on my training and experience, and the training and experience of other agents I
12 work with, the green, leafy buds in the red bowl appear to be marijuana buds.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 29                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 31 of 42




 1                                     Prior Applications
 2         86.    On November 7, 2019, the Honorable Paula L. McCandlis, United States
 3 Magistrate Judge for the Western District of Washington, signed a warrant authorizing
 4 real-time GPS tracking and an order authorizing the installation and monitoring of a pen
 5 register and trap and trace device for the following known cell phone used by Michael
 6 Walker or the Michael Walker DTO: (425) 524-5985, with service provided by T-
 7 Mobile, activated on or about April 23, 2019, and no subscriber name (other than
 8 “Prepay”) or service address listed (TT1). The Tracking Warrant and Pen Register and
 9 Trap and Trace Order for TT1 expired on December 22, 2019.
10         87.    On December 20, 2019, the Honorable Michelle L. Peterson, United States
11 Magistrate Judge for the Western District of Washington, signed a warrant authorizing
12 real-time GPS tracking and an order authorizing the installation and monitoring of a pen
13 register and trap and trace device for the following known cell phone used by Michael
14 Walker or the Michael Walker DTO: (206) 741-8633, with service provided by T-
15 Mobile, activated on or about November 24, 2019, and no subscriber name (other than
16 “Prepay”) or service address listed (TT2). The Tracking Warrant and Pen Register and
17 Trap and Trace Order for TT2 expired on February 3, 2020.
18         88.    On January 22, 2020, the Honorable Brian A. Tsuchida, Chief United
19 States Magistrate Judge for the Western District of Washington, signed a warrant
20 authorizing real-time GPS tracking of the gold Honda Accord. Agents were unable to
21 install the vehicle tracker on the gold Honda Accord before the warrant expired on
22 February 1, 2020, because (1) Michael Walker parked the gold Honda Accord inside the
23 gated-driveway of his residence, which agents believe has motion-detection lights and
24 security cameras, and (2) Michael Walker primarily drove other vehicles in public areas
25 during the period in which to install the tracker, including the grey Nissan Altima and the
26 black Ford Ranger.
27         89.    On January 28, 2020 the Honorable Paula L. McCandlis, United States
28 Magistrate Judge for the Western District of Washington, signed a warrant renewing the
     USAO 2019R01083                                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 30                                   SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 32 of 42




 1 authorization for real-time GPS tracking and an order renewing the authorization for the
 2 installation and monitoring of a pen register and trap and trace device for TT2. The
 3 Tracking Warrant and Pen Register and Trap and Trace Order for TT2 expired on March
 4 13, 2020.
 5         90.    Also on January 28, 2020 the Honorable Paula L. McCandlis, United States
 6 Magistrate Judge for the Western District of Washington, signed a warrant authorizing
 7 real-time GPS tracking of two target vehicles used by Michael Walker: (1) the grey
 8 Nissan Altima bearing Washington license plate BEP2112, registered to Tiarra Hodges at
 9 18008 114th Ave SE, Renton, Washington 98055, and (2) the black 1994 Ford Ranger
10 bearing Washington license plate C88019R, registered to Yolanda Walker at 331
11 Ridgeview Dr., Apt. J157, Kent, Washington 98032. Agents installed a vehicle tracker on
12 the grey Nissan Altima on January 28, 2020, and installed a vehicle tracker on the black
13 Ford Ranger on February 7, 2020. The vehicle tracking warrants on the grey Nissan
14 Altima and the black Ford Ranger expired on March 13, 2020.
15         91.    On February 14, 2020, the Honorable Mary Alice Theiler, United States
16 Magistrate Judge for the Western District of Washington, signed a warrant authorizing
17 the search of Michael Walker’s iCloud account (Subject Account 1) and Michael
18 Walker’s Facebook account (Subject Account 4). Agents served these search warrants on
19 Apple and Facebook on February 14, 2020. Facebook provided materials in response to
20 the search warrant on March 5, 2020, and Apple provided materials in response to the
21 search warrant on or about March 9, 2020. Agents are currently reviewing those
22 materials.
23         92.    On February 28, 2020, the Honorable Paula L. McCandlis, United States
24 Magistrate Judge for the Western District of Washington, signed a warrant authorizing
25 the use of a cell site simulator technique to identify other cell phones used by Michael
26 Walker, a warrant authorizing real-time GPS tracking of the gold Honda Accord, and an
27 order authorizing the installation and monitoring of a pen register and trap and trace
28 device for TT3. The tracker was installed on the gold Honda Accord on March 5, 2020; it
     USAO 2019R01083                                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 31                                    SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 33 of 42




 1 expires on or about April 13, 2020. The warrant for use of a cell site simulator technique
 2 to identify Michael Walker’s other cell phones was executed, and collection has been
 3 completed, although data is still being analyzed. The pen register/trap and trace for TT3
 4 was also executed; it expired on or about April 13, 2020.
 5         93.    On March 11, 2020, the Honorable Michelle L. Peterson, United States
 6 Magistrate Judge for the Western District of Washington, signed a warrant renewing the
 7 authorization for real-time GPS tracking of the grey Nissan Altima. That tracking warrant
 8 expired on or about April 25, 2020.
 9         94.    On March 11, 2020, the Honorable Michelle L. Peterson, United States
10 Magistrate Judge for the Western District of Washington, also signed a search warrant
11 with an integrated pen-register/trap and trace order authorizing collection of information
12 associated with TT2. Although structured differently than the previous tracking warrants
13 and pen register/trap and trace orders for TT2, this warrant aimed to capture the same
14 type of information as the previous warrants and orders. This search warrant expired on
15 or about April 25, 2020.
16         95.    On April 13, 2020, the Honorable Paula L. McCandlis, United States
17 Magistrate Judge for the Western District of Washington, signed a search warrant with an
18 integrated pen-register/trap and trace order authorizing collection of information
19 associated with TT4; a pen-register/trap and trace order renewing the authorization to
20 collect information associated with TT2 and TT3; and a tracking warrant renewing the
21 authorization for real-time GPS tracking of the gold Honda Accord. These all expire on
22 May 28, 2020.
23         96.    On April 16, 2020, the Honorable Brian A. Tsuchida, Chief United States
24 Magistrate Judge for the Western District of Washington, signed a search warrant with an
25 integrated pen-register/trap and trace order authorizing collection of information
26 associated with TT5, used by James Lowe, a Michael Walker DTO associate. This
27 warrant expires on May 31, 2020.
28
     USAO 2019R01083                                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 32                                   SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 34 of 42




 1         97.    On April 28, 2020, the Honorable Brian A. Tsuchida, Chief United States
 2 Magistrate Judge for the Western District of Washington, signed a pen-register/trap and
 3 trace order for the authorization to collect information associated with TT6, a cell phone
 4 device associated with KEVIN GIPSON. This order expires on June 27, 2020.
 5                               Other Investigative Techniques
 6         98.    Investigators have attempted to identify all of Michael Walker’s DTO
 7 associates and locate Michael Walker’s location(s) of drug trafficking, distribution, and
 8 storage, including stash houses, through checking historical known addresses for him,
 9 conducting mail covers, installing several remote surveillance systems, by conducting
10 physical surveillance on Michael Walker and known associates of Michael Walker, and
11 by installing pen register/trap and trace devices on Michael Walker’s known cell phones.
12 Investigators have had limited success in identifying all of Michael Walker’s DTO
13 associates and drug trafficking locations using those other methods.
14         99.    The information sought by agents through this Affidavit and Application
15 for a search warrant to Facebook regarding Subject Account 5 believed to be used by
16 KEVIN GIPSON to conduct, facilitate, and further drug trafficking activities will assist
17 agents with identifying the means, methods, instrumentalities, tools, additional associates,
18 locations, and stash houses connected to the Michael Walker DTO, specifically by
19 enabling agents to review Facebook messages, photos, wall posts, and other information
20 that was created, sent, received and/or stored by KEVIN GIPSON, Michael Walker, and
21 other Michael Walker DTO members using Subject Account 5.
22         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
23          100. Pursuant to Title 18, United States Code, Section 2703(g), this Application
24   and Affidavit for search warrants seeks authorization to require Facebook, and its agents
25   and employees, to assist Agents in the execution of this warrant. Once issued, the search
26   warrant will be presented to Facebook with direction that they identify the account
27   described in Attachment A to this Affidavit, as well as other subscriber and log records
28   associated with the accounts, as set forth in Section I of Attachment B to this Affidavit.
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 33                                     SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 35 of 42




 1         101.   The search warrant will direct Facebook to create an exact copy of the
 2 specified account and records.
 3         102.   I and/or other law enforcement personnel will thereafter review the copy of
 4 the electronically stored data and identify from among that content those items that come
 5 within the items identified in Section II to Attachment B for seizure.
 6         103.   Analyzing the data contained in the forensic copy may require special
 7 technical skills, equipment, and software. It could also be very time-consuming.
 8 Searching by keywords, for example, can yield thousands of “hits,” each of which must
 9 then be reviewed in context by the examiner to determine whether the data is within the
10 scope of the warrant. Merely finding a relevant “hit” does not end the review process.
11 Keywords used originally need to be modified continuously, based on interim results.
12 Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
13 search text, and many common email, database and spreadsheet applications do not store
14 data as searchable text. The data may be saved, instead, in proprietary non-text format.
15 And, as the volume of storage allotted by service providers increases, the time it takes to
16 properly analyze recovered data increases, as well. Consistent with the foregoing,
17 searching the recovered data for the information subject to seizure pursuant to this
18 warrant may require a range of data analysis techniques and may take weeks or even
19 months. All forensic analysis of the data will employ only those search protocols and
20 methodologies reasonably designed to identify and seize the items identified in Section II
21 of Attachment B to the warrant.
22         104.   Based on my experience and training, and the experience and training of
23 other agents with whom I have communicated, it is necessary to review and seize a
24 variety of e-mail communications, chat logs, and documents, that identify any users of
25 the subject account and e-mails sent or received in temporal proximity to incriminating e-
26 mails that provide context to the incriminating communications.
27 / / /
28 / / /
     USAO 2019R01083                                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 34                                       SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 36 of 42




 1                                        CONCLUSION
 2         105.   Based on the foregoing, I respectfully request that the Court issue the
 3 proposed search warrant. This Court has jurisdiction to issue the requested warrant
 4 because it is “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18
 5 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the
 6 United States . . . that – has jurisdiction over the offense being investigated.” 18 U.S.C. §
 7 2711(3)(A)(i). Pursuant to 18 U.S.C. § 2703(g), the government will execute the warrant
 8 by serving the warrant on Facebook. Because the warrant will be served on Facebook,
 9 who will then compile the requested records and data, reasonable cause exists to permit
10 the execution of the requested warrants at any time in the day or night. Accordingly, by
11 this Affidavit and Warrant, I seek authority for the government to search all of the items
12 specified in Section I of Attachment B (attached hereto and incorporated by reference
13 herein) to the Warrant, and specifically to seize all of the data, documents and records
14 that are identified in Section II of Attachment B.
15         106.   Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer
16 is not required for the service or execution of this warrant.
17         107.   I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
18 Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrants to
19 delay notice until 90 days after the collection authorized by the warrants have been
20 completed. This delay is justified because there is reasonable cause to believe that
21 providing immediate notification of the warrant may have an adverse result, as defined in
22 18 U.S.C. § 2705. Providing immediate notice to the person using Subject Account 5
23 would seriously jeopardize the ongoing investigation, as such a disclosure would give
24 that person an opportunity to destroy evidence, change patterns of behavior, notify
25 confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is reasonable
26 necessity for the use of the technique described above, for the reasons set forth above.
27 See 18 U.S.C. § 3103a(b)(2). Additionally, if necessary, I may request that the Court,
28 upon a showing of good cause, order a further delay of the time permitted to serve notice,
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 35                                     SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 37 of 42
        Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 38 of 42




                                  ATTACHMENT A
                               Property to Be Searched
      This warrant applies to information associated with the following Facebook
account:
      “Kevin Gipson,” with the Facebook ID number: 100007962215437, and
      URL: https://www.facebook.com/kevin.gipson.5439, believed to be used
      by KEVIN GIPSON (hereinafter, Subject Account 5)

that is stored at a premises owned, maintained, controlled, or operated by Facebook, a
social networking company headquartered in Menlo Park, California.




USAO 2019R01083
ATTACHMENT A
        Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 39 of 42




                                   ATTACHMENT B
                             Particular Things to be Seized


I.     Information to be disclosed by Facebook
       To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook, regardless of whether such information is
located within or outside the United States, including any messages, records, files, logs,
or information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to
disclose the following information to the government for each user ID listed in
Attachment A:
              (a)    All contact and personal identifying information, including full
       name, user identification number, birth date, gender, contact e-mail addresses,
       Facebook passwords, Facebook security questions and answers, physical address
       (including city, state, and zip code), telephone numbers, screen names, websites,
       and other personal identifiers;
              (b)    All activity logs for the account and all other documents showing the
       user’s posts and other Facebook activities;
              (c)    All Photoprints;
              (d)    All Neoprints, including profile contact information; News Feed
       information; status updates; links to videos, photographs, articles, and other items;
       Notes; Wall postings; friend lists, including the friends’ Facebook user
       identification numbers; groups and networks of which the user is a member,
       including the groups’ Facebook group identification numbers; future and past
       event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
       information about the user’s access and use of Facebook applications;
              (e)    All other records of communications and messages made or received
       by the user, including all private messages, chat history, video calling history, and
       pending Friend requests;

USAO 2019R01083
ATTACHMENT B - 1
        Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 40 of 42




                (f)   All check-ins and other location information;
                (g)   All IP logs, including all records of the IP addresses that logged into
       the account;
                (h)   All records of the account’s usage of the “like” feature, including all
       Facebook posts and all non-Facebook webpages and content that the user has
       liked;
                (i)   All information about the Facebook pages that the account is or was
       a “fan” of;
                (j)   All past and present lists of friends created by the account;
                (k)   All records of Facebook searches performed by the account;
                (l)   All information about the user’s access and use of Facebook
       Marketplace;
                (m)   The length of service (including start date), the types of service
       utilized by the user, and the means and source of any payments associated with the
       service (including any credit card or bank account number);
                (n)   All privacy settings and other account settings, including privacy
       settings for individual Facebook posts and activities, and all records showing
       which Facebook users have been blocked by the account; and
                (o)   All records pertaining to communications between Facebook and
       any person regarding the user or the user’s Facebook account, including contacts
       with support services and records of actions taken.
Facebook is hereby ordered to disclosure the above information to the government
within 14 days of service of this warrant.


II.    Information to be seized by the government
       All information described above in Section I that constitutes contraband, evidence,
fruits, or instrumentalities of violations of Title 21, United States Code, Sections 841
(Distribution of Controlled Substances), 846 (Conspiracy), and 843(b) (Use of
Communication Facility to Facilitate Controlled Substance Offense), in violation of 21

USAO 2019R01083
ATTACHMENT B - 2
        Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 41 of 42




U.S.C. §§ 841(a)(1) and 846, for such violations occurring between January 1, 2016, and
the present with respect to KEVIN GIPSON, Michael Walker, or other members of the
Michael Walker Drug Trafficking Organization; as well as all information relevant to the
location of KEVIN GIPSON, Michael Walker, or other members of the Michael Walker
Drug Trafficking Organization, including:
              (a)    any and all Wall Posts, private messages, status updates, chat
       history, friend requests, postings, photographs, or any other information, records,
       or other material or information that relates to drug trafficking, or activity related
       to or in furtherance of drug trafficking;
              (b)    any and all IP logs, including all records of the IP addresses that
       logged into the account, and the dates and times such logins occurred, as well as
       any other connection information;
              (c)    records relating to who created, used, or communicated with the user
       ID, including records about their identities and whereabouts;
              (d)    financial records and information, including but not limited to
       money transfers or wires;
              (e)    information identifying the names, location, or other contact
       information of people in contact with suspected drug traffickers; and
              (f)    any information, records, or other material relevant to the
       whereabouts of KEVIN GIPSON, Michael Walker, or other members of the
       Michael Walker Drug Trafficking Organization.
This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate
evidence, fruits, and instrumentalities described in this warrant. The review of this
electronic data may be conducted by any government personnel assisting in the
investigation, who may include, in addition to law enforcement officers and agents,
attorneys for the government, attorney support staff, and technical experts. Pursuant to
this warrant, the FBI may deliver a complete copy of the disclosed electronic data to the



USAO 2019R01083
ATTACHMENT B - 3
        Case 2:20-mj-00260-MAT Document 1 Filed 05/18/20 Page 42 of 42




custody and control of attorneys for the government and their support staff for their
independent review.




USAO 2019R01083
ATTACHMENT B - 4
